The court properly denied defendant’s motion to suppress statements. There is no basis for disturbing the court’s credibility determinations (see People v Prochilo, 41 NY2d 759, 761 [1977]), including its finding that defendant orally waived his Miranda rights prior to any questioning. The totality of the circumstances establishes that the statements were voluntarily *293made (see Arizona v Fulminante, 499 US 279, 285-288 [1991]; People v Anderson, 42 NY2d 35, 38-39 [1977]). The record refutes defendant’s claim that the voluntariness of his statements was impaired by an injury he sustained at the time of the crime and by his alleged lack of sleep; the hearing evidence included, among other things, detailed testimony as to his demeanor when he was interviewed, as well as evidence that he had no difficulty writing a lengthy statement. Concur — Andrias, J.E, Saxe, Sweeny, Catterson and Moskowitz, JJ.